Case 2:13-cr-00607-JFB-AYS Document 1029 Filed 04/29/21 Page 1 of 1 PagelD #: 33877

                            MAITHEWW. BRISSENDEN, P.C.
                                        ATIORNEY AT LAW

      666 Old Country Road, Suite 501                           516-683-8500, Fax: 516-683-8410
      Garden City, New York 11530                               matthew.w.brissenden@gmail.com




                                                              April 29, 2021


                                                                                      FILED
                                                                                    IN CLERK'S OFFICE
      ViaECF                                                                  U.S. DISTRICT COURT ED.N.Y.
      The Honorable Joseph F. Bianco
      United States Circuit Judge
                                                                              *     MAY 03 2021.      *
      United States Court of Appeals for the Second Circuit
      1040 Federal Plua
                                                                               LONG ISLAND OFFICE
      Central Islip, New York 11722

                     Re:    United States v. Kenner. 13-CR-607

      Dear Judge Bianco,

             This office has been appointed as standby counsel to assist Phillip Kenner in his
      capacity as a prose litigant. Mr. Kenner's reply brief in support of his application for
      compassionate release is currently due April 30th • Mr. Kenner is respectfully asking for a
      one-week extension to file that reply brief.

             In addition, Mr. Kenner is seeking to continue the scheduled May 5th video
      conference to May I 9th at 9:00 a.m. Such a continuance will assure that the Court obtains
      Mr. Kenner's reply brief in advance of the video conference.

            I have conferred with AUSA Matthew Haggans, and I understand that the
      Government does not object to this request.

             Thank you for your consideration.

                                                              Respectfully submitted,
                                                                        Isl
                                                              Matthew W. Brissenden

                                          ~~RD~~~•
                                    /s/ Joseph F. Bianco
      cc:    All Counsel (via ECF) - ~ ~ - ~ - - - -
             Phillip Kenner




                                     l)ate:   ~1        s       201\
                                              Central Islip, N.V.
